.   I
                             0~rct1J~'}Jo / zo,IJ !57td5crtcr
     u~u-1 o ~ t;Of\-~/ 1i111                                              RECE~VED ij~
_    _:_______L_-=--~--"------· ~OURTOFCRIMINALAPPEALS

    -::;; if ryt:'j)eJfl!d b£#~ }3/lllf'loA/ . OCT 122015
                 d.          /o_ _ _    _      All®lAeooia,Ciilri<
                 D"'-'"')1 -s J;z,'Cj Lo 4"f77  -
                       tfi-ps.G f/'d!'/!0/>JI/te- iJ3r s~-~~                  I
      _5)1'cf!t1)r £J1~~1' ·                                                                         __
            £ Hc..f os£ ra12-y f'11j!5
                             HI./d. fJtJE.s:lfil/ffi', (/1
    -ro   -,lj~ LodP)r ry~ ~h'J(;Yf_st tiJ41fE!//k#c~
    f1£ft~/G /r'~!d  -rfl6- C),,~jltl11/,1f¥!Pe-/J~
    Su-JcPy/ f1/f>r/IJ~0 -;yeJ/-'d,.Y fO"f) JJ£11£
      (o r/rj!Ecl. ~)·rJ4' AJ) f-J.u!~ LI!J! J.clcl)c_;lfj

     l{o/tc._~ ~~~/Js f)t~lk:. <0~ £/'d!FA/d f)#
     rj6/to4 ;::65 )J£/r/~ Jo r/;~d fJ;P/,rc§!,-#1
    Fit) /) ~/5·'1  -     IJ/is ~FJ'I
        t   tl                      v-r
                       rrjl14'd/Jnj..   .,




          C),J llftl~icJt/t'O1'/      A 7 11-
           v.:J']!!   sr           '111/d 17 ry .v $
          g&-Tffr..J»d:cJ/9/   i   ;~R,lc/[JD;.JK!~--
          0~ ~/Jdf111~ ~~tJ!.j, j/f~f}s
          UIJ~£ J/0, J33P11-f~ !M) J:3/S~Vle
       rrjo/,btJ   ~1j )Jt5fh/te/ "fr>r/J~d J9ff/r'C11~,Y
       Fa') 17 .v-:JP;;f     ~-r rjfiJ!d!t'f.l.!..-..

      -(a   7f¥     f/ol/c:>!jfiY£   cJ.uspct's: o~ ~
       &J~P;Ji;F' f!J1)"rrf"!//}/ lf/J}kiJ/s:
            l_;onf~":S. 1·-/ou2J,_})oNA!d ~rC~-1€ !SMN70i-
      --r)tu-ta§J~ t3o7(7~ (JPp v~~tcJ)/5 /)R(:j s~
     fiNd f!~') s~~N/ _JD 1]~ttS 1J'. I -rtf?JJIJ~ FjJJI~
·.    oF ltf!!C!/fll/6' "fJr7,-d,./ ~') fJ .u-:JT),Y BF~,fdf}rrjdsj
     f)tld ~otJd 'if~o/~71;' S'7r;~ Vf//tJ                   -
     -r(h's ;fol/cry~__j 1.£   LotJRl    /7~ j!o t/ov0'j5,

      --rtf's  toJ/21 0~ ~1j_·'rf,Ajf}/ /)f¥J£1J/s
       /1!7/£ O'Pj_jt'tt/IJ/ ~111)/:s.d,'~/,·o,/ /o ~
     - / -~s.JJk IT .LA.Jry:; oF nj!7!1d/trrf»s ,If'
      --r;Jt·s 6flAJs~ .U;./d~l) f)Jfi. !;";sk.cN 6;
 oP#         (ftfJ-S /J;,jSJ,'7,.J't"dJ f}!/d
!{lit Ut/t'l£d ~~- LCYA!s-/F/.Ji,~oft}
 /)f}l/cd~_j_,         ,t,c;7f7 ftNd roulj!lflf:ilflj
 ft1£t   ;/I€J jilT£~~ 11-~d
 -Ia' tl/i-ft   lj /);Ytl   .U1d/bsj;~o4!fj;;G--
St-rC>v0      ~ 77/Eif}s. o4!!!J//dlj»Rd')      _
 ~u;d ~;tV6 j?oliHc/ 7~JIJ7(])'),!~'11j
 rJ/ (0ff?sr-ry/6 i/t6u:J IG,;,(;GJ/c{;/
;9Nd - r ;Jk5 r-1/f.Jd.v /16/i/ ;;:-/,'dkl/c/G
IJ!.Jfrfffij bvt~/f !]),' SJP;r'~J-IO~tbj
~E!J1,'Jf76d /o -ryK            r!ff[   ~N,e/-----___
 or   /)yJj!?kiJ/s_ {1517-/#s,/71{;1/J~
  /o   ;/114 ;i·s.. 9· 'jkCJ
                        1
                                7J;fY/!€-/l/
~~t(;~d 11~d ~ Ffj~trJdAJ/MI --
 r(tr's 6::JvJCI d~!JP;:rrj-'4/V /!;//)£fJ/s
 u0//7 /)- /c//11(/_ dr'ff~JVG#T,k//:d,t,N0b
1)!4j?rrji}A/ {fl,,;flij l_!jJ'~/J), ·cr-j},I S':!!J   1: Jllfd   ro -r?ft-s    /J;v~
                                   -
~/S        /}   rf~j/&/JN491) lS~';e/
 (J)r rf11-7}C).J!t#IJ 7j~s:du~/fNYd ~~t-;P
 Plt'fJkJ/f?,rcK ;9/sd Tf/~
!}):s/IC·' C; !f!fo~~~!!J~: srj-'s~~td           #
rrf'~tf11-Nc:') rjfil)rJ 1;)/rf/1/f !fNd ~glf'}D____
p~~ off£!11s£ JIO') ~Irs 1[~/IJTcifc;
~L4dr"c~ rd!) "f'sd~Gnj4-/J/Yt:J!~
 rrji1PrJ Nlff/IJ It,# f:dfi•ft;!J /)/1 j)l£!1)5-
~;f,'tj_J, ·JJ~(JAJ~ /, -.1 -f/t'dOl5,3~1J )}. S-JfJte1/,   .

~b7~ZfD, 1/ S · C.f.:./13/ 3 J.;.£ci.U 1/1-lf       crJ!Jit}
          2)vE   PPyofJ~~s 0ojf1/.Crj v..J7~1 -:S/!f~
          /f!Jt;opt 1/6! 5of,'c:/,'j5 r:/;;sk's £..fldr6tlclfi
     /);/ovJs ;J       7D  ?0     v,fcolJrytDCi~·o:J~~~~ ,y-···

     fJjJ(JI61T12pr~dr 7'(~ S#i/Jlls .tJs;:.tf               &f
 f!H s£ 7/01,'1;;~/f ,'!( 5~Vlt) ~ -r;¥
 (_p,.rJc.J,>o,fS;: 77i11!/s -7/~ Lb~r,/,~f!-1/(J#'s- .         /

 Nnpu£- -1':;;~/t'lfo,'s, -,L ~
                                                  ---··
      CJ;-( /tjJPyJ .0~/.10 r~J) a/!l!d &.JS/!ril)N
     rfJ~d /f:s  o//0~/           ro
                                  'fJTf                      od.4e}af -
     oF £/.YA~NctG 1)~ /t~d.. U(Jo~~ :;z---N qv~SJ,of' /d l),(fk-Nc/IJN!
                             '               c::::-



ft~u!JI/:j;:.       [ -lf'f/ocJ~.tJ~~
..    -        I
   CJI/   rj/Jj.b4_,.fdt~j)oJ//J!d &.!3/fii!/dlfF           _
   r/r£J       fit's   rf      1J_rdl!tlo1) (ffi./R (J~o~~lf fr(ttld !f,r~
        7ijf7~d ~ rr(o f,'ottfs , H -ry~ lj!Jv?n(/14
      !_;ovN/j -:!'),t5/fjtici(AH7)~7T! J.vd.'e.-r'/J/
  2J.u~li 6~tsdl :3/ll·'FJ ;J!J/£ f.;/4/Jlflf l}dd
. (p,f,/'Hcj!J ~/-'cJIE{c.E j}fk'd !J~ij~ j/,•j
   fo -s;;7ou0 JitMToi} /f¢_/vs~cft
 /a rr/fi!j~ 1)~1';/!s: g!( 1)4: MlOTj's y!}~-' ' .. / 2 JS ll(J/aN ;;(
    ;_d sl~e_{ KJO · I:Jl)' i· /J'~ f. J 17 /J 11A(Y  7d;ii!ory -~ }(() /ld~J/1}/€' J)tirrjtGdj                       -
   '177 IJftvJ /o yav')su~ ---rtJ¥ 1j6jvks;.J/6cf
  ]~trbp Of7k-1) fli/JN ~/17                    -rrp :s
  ltffl; ~J)/,~o,.;.

  -!(l-is ~.;P.,/     jfAs     J;i'l;s.O/c.poftl      ?CJ
                                    .   J
 . _r   SS.Als~ If- .v0P;tf oF '7!941l"rf"' 3           .. ·

 ~r     tJ -rzj-)s /Jild s;.tt( .UN'd~7j /}lf/. ~ &;_!io-f        f5!
  ~~If~ l~x1/JS f'.io~                  ..   '    :1
-   C.   t

             ..

     · ;9lto~Nkj /)#d !(~/€-~ 7a 7fo/~
      If 7£-/J~'):!J' OJ4 ~£/J1Iory //?~~{31
     ·-l!td rr(r;%·o,«:s ~/f?l~ Go cMfs
     ~.'11 7k'j9/d!f ~/£;£/:/ fJ7!1€:!-s./fNj-
                      GEE1)JiP,' c,~, 6p ~~1);;' c£ .
      .   _A:J>c>~f~'ck ~-!:>lrrl-\lFlids. t/IJ/-E( _})~r/t/
       :stry/"& Vf~J ;f-ol(oJ71f-!JI/C 0Pcj_J~                    .
        GAstGy !!:)All), /1d~11J!I to~41j d,.. 15P-/t-, /! /J F'R :51 UfJs -s
    . ·· ryr&ftJ·'cJ )J,s._ {bsll).j~ .rrj1Hf£ci.
          Of/   rzi·s   l~3~j}1Jj otC:s~p--/E-·i-J-kijrfot5:

                                     D~
                                 i I

                              ;;.·     .
                                                                   .    I
                                                   ~fi(T/iGf5~')~t#t;:t-PJ ,5
                  .    .   -   I   !)       I   7-PG
                G~~~-at/: t.s; 1;~f) 1 /}fJfJ£11 ~s
                     ffv ~ 1~~ ~1 , r~~It-~
            f;!jJ /)111)/~              -       ffi4s~ !{d.J!;3,o1f-/tj~3,6p~f4__
                           1tJ11}/d. bt6f~ 3111-Nio4,                 ----
                                                       !f(//l C!NI,
                      SO-.J         0
                                        )1       Aff,rcJAm-
        - .-'   _, ~ ~ ,YFJicJ. /l,dt{~ Sltt-NloAJ, rJ?~ /Qo1gf0
    __h~'Jl5    r;::1)7]64111           ,·~! r::A1) ~tbJ7111€d lftj --r(~ '-
     - ri::fJA-:s j)6(JfF1)-q;g;.t; >/ t/72/'f~ll/ c...JPs:j,'eotj
    U77ryOQ_/,'aJ./f)/ .- ' 1/sNv).•O,tjS _JY,/,'s>o!( /11 =rtf.t
    s Tillis. UA!/IfO ~1)-//i[d ; ~-1 J3tf/A d rrj0 NY, lli-JOIJS
!   _j)o    f17C'7~!i./j''- ~~~,G!T"') /Wei !)~ fr'e-~
-S:,jjj/16d-io    7-Jfi
                    /')r'4/0Q11f'··· f71tf        ry:s
 ,'s No.j If {_,a-f/)Pc.-761 6fts~
.s~~ v0t II 15?· (J./tJ-13/
    ~7-'~7 ~17.,.. NoTf!7P)u~ ,111/d 7/:7'~
    lf2;·'1i! ,~(C_~F)rl.s v-:J:;/ L/16/FP:;fj  srouJ
   J  A~ fnj~t/     L o uJ/~ })> s 7Py; C; /t!~T)t(~i
     :6JIIE;.J7 1/o~;J~ ~r//Gj ojp ~
    Jv,·lt(d. 7o ~1plrE' cJ.u,qoJ-y~ /1N'd Jv;~c/
   /)~-.td n:;f}~d~/k~d/idl€f1'ru! 76 !(~
  to~; (jr"/1/JP~A!s            rfr1 !): ~7ry: c;
 jbiJrt/Q.~t/17/d &G-!(t£:J3;1J~/o.A!       /Wd '
  /v/£'d Mel fF;/)od-.v/~lll/ fi'_/ld!C;.(c£_ fo ?y-t:
  0JtJ7 oF 6~;nf"t-/IJ/ /J;J,tJ~fJh,-1'-rf£
. 1j1Er::__~J)ols   .VJ,tf_-3o ()~c/   - {0   sra~
  117~(ilfl ~~11llj !~iSf'],~~ ~~r~~;£'/;;r
  d!)/1,~ r-h~;~d 7o lf!sJIJ!J!,s.-j
  Pr =1!1£ /fi)J)Eif~                     {Jaf;~ 0/~"~lj
 -.Sv-:Jo~t/ tr1). -
}tt5sf,'rr-(9ijj. ~/7f/7jy                 tc/k     1),./j}njjjf _
L9    .
~        .                    .                                         ;'




- ~./ ~- rytt! 61's~ ..u0JJE; /lff!J-e-Jkd. /0!3/'?·-f.;;v
     j}JL!d !fs ~d. 7/M /'jl/1/ lJ4;Jj~ 7o f>-rjdd
    /t        JCh0'f/JT- o/T7h/c/ ~rrj~/fi,-w;--
    {Jf}-< ~~c:-~-  ~ jJeos:-E(eu/fi~:cJ,rd fi/'ol lf'"'/G.J:J
 :sps j11Jd76 rjd77;¥ J?~~!t·;:r~"fhl/r
 or-' (~tJ/-}S. Led~ (!)Flsry:jr'A/It! PR_ lj;/J;         ,
 cJ41A/~ 30J1:_(Jx:Y;:;' Of£/l{)Gitj /)fj/be
 -~~CJ.u,iZ2t-J?J1/CQJo~ J.fiJ{ I!J,'fll
 ..LA:JttJj)S1's.s-
 fl~

      tJI-d/1-)t'/f/ (_jq:J_yfitCJ,'c/IIDJ ~~kid _
*          LJ?d~') o(!_;),snj'~~/1/
 /.J~ulj_L/f!OcJ5,          .,/WCJ (?}   dlffs
/1/¥7 --:~'!~ _JdP;jl0r'A/ ~-t:j
!fl.£ CJF)j_Jr'li/J/ 74 :Vdrdf~,.()/ --;;:::]19s.
St/1 -r;rl;£! {o"I/Raii0!J. / -1/d.)o/~,e.A//
                      ,.,
 - t!f'dc].u~f ~d;./d 1 o-r/IJ!c/ M1£ ])1/J-tlld;;
  G-rf!!G' jJ.;,..,_AI (J;r1 vidd~ 0f                   #.              _
 j)PJ17~S!~d ... ~i~f f7}£            efrrd'j/:lc!
t.Jfi-1) d:J V/dtio -r(¥ /lf)'f~s!IE:d _      _
-:s6~ /fJ-Mc-t,io{   'f/jj/lt-11       pd1/c.i_)£jJIJ~jMI
Dr~!~or:! /)of.·c.td. ~(JIK"/!J~'7 !fr 2dof IJI/cl
P!!Yt! o;//iCY!t'jo/£ 11/~c!- 6c(o!J~, .tC~.    -f/MJ- 0/ f:_~JJut      -/a    7Jik' UJ;J!fj   6~61J;f''U/1/ /!jy!G/Jis
     -~          s.vJo1)J fJJ7:d/},/,'/ j/IJ£ 77!£_
     ~/Jd.IGJ1.1c~ kJOtr:!JtJ /l)fr;e-J€d_ /j'l~ J.d1j
                                      -----
     LeY!/,;; c;__;t&CF_3~till!d ~}5/lf/f;d;y~ Vj' 04
                                                  w-··~··




     sP,JZt~ £yo 7~JJ/j f s,:; 72/J -0 ~""7~
    ~&t /)Jf/Jr;j;~oi,::S,)IJ#?S · s.AJol)! /7./fi·rk~
/    (J~($l2-(3/ /lisa S/A7£S .v:J'J,y C)/jltZj~l9s
     &ryty{/s/ ~r t¥a-i~ 71J4 /Jillr/ J.r:s/1):~/ -
    /)Jtol)fi/kj    o!y,"v&)?;:!J {Jot~e;./ /.J~ffif'J
    })fi-16:;1   ~l£r(jlfipt ~r;,~d~         .




     Sj!F!£'s                          - ;!;;~£ J/1£~'5_
                   ~7:!Jil #-71 6                                                                ·#----
  to)}!d Ho7         ld/64/!f?j -sj~)?-S-~e ?l!J,rj ~(J/

 St€     /f'fM-Q_tfG'~]'J!_J J!!!j /IGs/.~rfO,  OJ/ /fPlJ'I .Zh 20t({)o,.JIJ!d ~.J3jiJ.y/oAJ~
  0;/f{d /fr3      rj_6f,•ot~       raJ)   s:)IJ;:    _])cJJMd-      ~-3/JtN/oN ;/1}4- ~1)v%cl t;#s-~
      /Jtf_rJn!   10f,'offo-   JJ(JoJf   JlfJ:/1111   6»~Nij_ ·
    ]):sl'?:ct/JJfol)116j ~,~~; J!~,/1/t( ;;JJJ~j
    v::Jro fjit:fus~ 7o f);E(syot/J ~ 7zk!
     -ri~~E:~ c~ b9111            r1o/7d~s /Jl?/t} 1ftt4~~~
      r 7£ /E!-/,rd!fl/c£;

       -l')' 'IJ/ cJd;/5~- 6A s~1Jjj~,''j           !Sft~s€¢
       0
           ? Ffi1ro:d 70/)"1~            c1 r         -rtJ~k'@J
      }tf311/ rfcl)}:ot/:; -lf/JJ rS tJ!Joj21ffi)/j /f)£ol
      /J~d Dfo/b~£ fY                                                            ;   •     ..
                                                                      t
                                                                           (



        KAUFMAN COUNTY PROBABLE CAUSE AFFIDAVIT

                        (ARREST WITHOUJ WARRANT) :




Notary public in and for, State of Texas !?          oS
                  My commission expir~ ~


[do find/do not find prob01ble cause o::x1sts to believe the above named person comminel! the
offense.

                    -    --
                  OFFICIAL SEAl
                                 -    -,
                                                       l\lagistrate
                 l                                                                    31

 1   not only to preliminary matters but specifically to

 2   motions to suppress.        Now if the court would require

 3   that I have a live witness --

 4                   THE COURT:       Is Granados specifically on

 5   motions to suppress?

 6                   MS.   HUNT:    That was my understanding,

 7   Your Honor.    I could pull you a copy of that.         I

 8   believe that Granados v. State was on a motion to

 9   suppress.

10                   MS. BEESLEY:       But that doesn't overrule

11   Texas Code of Criminal Procedure.

12                   THE COURT:       Court opinion,   the motion to

13   suppress it might very well do that.

14                   All right.       I have Granados.

15                    (Pause).

16                   MS.   BEESLEY:     Does it say, Your Honor,

17   that affidavits are not required?

18                   MS. HUNT:      Your Honor,   I also like to

19   point out that in the Kaufman County probable cause

20   affidavit,    the only part that is not signed there is

21   the magistrate title.         But if you refer to that section

22   of it,   this is a probable cause finding.          It's not

23   required on an affidavit to have a probable cause

24   finding.     So the signature of the magistrate is not

25   relevant to the affidavit.
  f€; ..·~MABANK PO1ICE DEPARTMINT
       TX



                        July6, 2007
CHIEF OF POLICE
 ALEX SMITH
                        .Ethel Magee
                         1517 Warwick
 P.O.Box293              Houston. TX 77093
 129 E. Malket Street
 Mabank, Texas 75147
                        Mrs. Magee:

                               When an officer makes an arrest, the probable cause a:ffidavit is filled out. The
                        information provided on the affidavit is a description of the incident and the details 1:hat cause
                        the officer
                                  tQ make the arrest.

                        The probable affidavit .is notarized or witnessed by another officer and is presented to the
                        Magistrate at the time of arraignment The Magistrate determines whether he/she believes there
                        was probable cause for the arrest                             ·

                        I hope this answers any questions you have about the probable cause affidavit




                        Alex Smith
                        Chief of Police
                        Mabank Police Dept
                                                                    20

 1                 THE COURT:       Twenty-five minimum.

 2                 MS.   BEESLEY:     You understand that?
                                                                         /

 3                 THE DEFENDANT:       Yes.
                                                                /
 4                 MS.   BEESLEY:    You also understand that

 5   with proceedings here today and before this court that

 6   the state, based on the fact that I presented them a

 7   case, and that case would be Gregory Alan Pannell

 8   versus the State of Texas, that they realize that they

 9   cannot prove their case as it was alleged in that

10   particular indictment and have asked the court and also

11   asked you to be allowed to proceed on an information;

12   correct?

13                 THE DEFENDANT:      Yes.

14                 MS.   BEESLEY:    You understand that you

15   have a right to have that case presented to the grand

16   jury, but you can give up that right and proceed today

17   if you decide to agree to give up that right?

18                 THE DEFENDANT:      Yes.

19                 MS. BEESLEY:      Is it your desire to want

20   to proceed on today with both cases knowing that you

21   have to give up your right to grand jury, have your

22   case presented to the grand jury,         or do you want to try

23   the possession case and then later let them try the

24   tampering case against you?

25                 I've also instructed you -- before you
                          !.' . .·'                              \

                                 Cause No.   d '2>SlY-'6\.o
   The State of Texas                           § In the 86th District Court
                                                §
   Vs.                                          § In and For
                                                §
   Donald Gene Blanton                          § · Kaufman County, Texas

                    INDICTMENT - Tampering· With Physical Evidence
                                 Third Degree Felony

  IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

         THE GRAND JURY, for the County of Kaufman, State of Texas, duly selected,

  empanelled, sworn, charged, and organized as such at the February Term A. D. 2005,

  of this Court for said County, upon their oaths present in and to said court at said term

  that Donald Gene Stanton, hereinafter styled Defendant, on or about July 10, 2004,

  and before the presentment of this indictment. in the County and State aforesaid, did

 theh and there,



         knowing that an investigation was in progress, intentionally or knowingly
         d~!!._r_:oy a thing, to-wit: cocaine, with intent to impair its availability as .
         evidence in the investigation;


 AGAINST THE PEACE AND DIGNITY OF THE STATE



                                                  ~                                                     Cause No.   cX3SqJ__q .L£.
                                                                                  ~ ])is.fY\c...+ ~
            The State of Texas .                                 § In the Gow~ty Ceur=t at Law
                                                                 §
            vs                                                   § In and For
                                                                 §
            Donald Gene Blanton·                                 § Kaufman County, Texas

                                                       INFORMATION

           IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS:


                                  .                                           .
                     I, Ed Walton, Criminal District Attorney of Kaufman County, Texas, by and

           through the Assistant Criminal District "Attorney whose signature appears below, on the

           written affidavit of Ronnie Breathwit, a competent and credible person, herewith filed in
                 8/D..J+- J),t; irid CJ>UAJ-
           the CeeH"lt)· Oeufl: at Law in and for Kaufman County, Texas, do present in and to said

           Court that on or about July 10, 2004 in the County of Kaufman and State of Texas,

           Donald Gene Blanton, Defendant, did then and there:

                    Knowing that an investigation was pending or knowing that an offense has been

           committed, intentionally or knowingly alter, destroy, o"r conceal a thing, to-wit: cocaine

           and its packaging, with intent to impair its availability as evidence in the investigation, or

    ~&.

~·f2f:;:
           in any subsequent investigation related to the offense;




                                               :-'                                               00000.3
                                                               Complaint
                                     Charge(s): Tampering With Physical Evidence;

               Name: Donald Gene Blanton                         Assigned Prosecutor: Bi Hunt
               Address: P 0 Box-403                              Arresting Agency:
               Mabank Tx 75147

               DOB: 11/13/1962                                   Offense Date: 07/1 0/2004
               DL: TX-09578477                                   Personal tO: 12148

               IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS:

                            I, the undersigned investigator, being duly sworn, do state upon my oath

              ·that I have good reason to believe and do believe based upon the following

               information, to wit: the report of Joshua Jennings,the arresting authority, who

               is a commissioned peace officer of the State of Texas, and I charge that

               heretofore, and before the making and filing of this complaint, on or about July

               10, 2004, in the County of Kaufman and State of Texas, Donald Gene Blanton,

               Defendant, did then and there:

                            Knowing that an investigation was pending or knowing that an offense has

                be.en committed, intentionally or knowingly alter, destroy, or conceal a thing, to-

               wit: cocaine and its packaging, with intent to impair its availabiUty as evidence in

            );~';the investigation, or in any subsequent investigation .related to the offense;
,
~~~         ") .,r                  .:-:,-;:...... );.




                    Bi Hunt




                                             .···.. ~...~


                              ·!':"-

                                       ·,   ~~  ..
                                            '·.··
                                                     Cause No. 23579-86

              The State of Texas                                                      In the 86th District Court

              vs                                                                      In and For

              Donald Gene Blanton                                                     Kaufman County, Texas




                                                                       ~~·\

                       The State of Texas by and throu    ~              iQ1inal District Attorney moves this

          Court to dismiss this cause of action        and\~·~~l!Jp~~J1•.thereof would show as follows:
                                                            .'10··:"·~~:0 . . :':)i
                       1. The Defendant is charged with th~ offense1of Tampering With Physcial
                                                 .            ~-                  ,)
                                                               \".                    ,·"~
                                                                \'·.              '      '
          Evidence.                                                           i;t'''\sA
                       2. The State moves to dismiss this cause of action in the interest of justice.

                       WHEREFORE, the State of Texas respectfully requests that the Court dismiss

          this cause of action.


                                                                        Respectfully Submitted
                                                                        Ed Walton
                                                                        Criminal District Attorney
                                                                        100 W. Mulberry
                                                                        Kaufman, Texas 75142
                                                                        (972) 932-4331
                                                                        (972) 932-0357 (Facsimile)
                         ::;:
                   0     0
                         r-


                                                                       "-i-\.~~-~ (. ::J ~ A

'0....:::.,
L.L- :.~.
                                                                                N: 24027081         o'Dlct   b')(C,
                                                                   ,
                                                              .··                                      Certificate of Service

·          This is to certify that a true and correct c~:~:yof this instrument was this day
    forwarded to:                                     . \f.i.,if"- .

          Deborah A. Beesley .
          P 0 Box 1589 ·
          Forney Texas 75126


           signed this   "3.., ~of --~-U---=-,J____,'=:-___,               <
                                                                      ,200_.
                                                                                    139

           1           A.       From November to July.

                       Q.       And how       ~any   months is that?

           3           A.       Nine.

                       Q.

           s     yotrr ·c.a·i · vi'.cie o?

           6           A.       No.

           7           Q.       Could you explain why not?

           8           A.       My car W·aS .. not equippe.d wi:th. videci and audio

            9    capabilities .at .tha.t time.

          10            Q.      At     -~    in 2002 didn't all police cars supposed

          11     t6 be        eq~ipped       with audio video?

          12            A.      .Mil3::o.e. was not working, .sir.

          13            Q.       Was .it not working or you didn't turn it on?

          14            A.      ·No, . sir,     it. was not w·or'king.

          ·15           Q.       Officer didn't tell you not to ttirn it on

          1.6    corning to the seen, did he?

           17           A.       No,    sir,    he did not.

           18           Q.·.     When you arrived to .the scene,         can you explain

          ·19    what'you Been?

          .20           A;       Officer Jennings had initiated· a traffic stop

           21    on a silver pickup.                 And at that time r exited my

           22     patrol vehi~le an6.cohferred with Officer ~ennings.

           23           Q.       And you never searched the accused vehicle?

          J,24          A,       No,    sir.

           25            Q.      Did you see -- did you see any cocaine in the
     .'




t.
    ct\t-E f
    1'A'-'~1Vr.
   . · t(). --
   ~~·~.,JC~.
        TX
                           MABANK POLICt DtPARTMENT
CHIEF OF POLICE
·ALEX SMITH
                              September 17, 2004


 P.O. Box 293                Mr. Donald Gene Blanton
  129 E. Market Street     , Inmate Kaufman County Jail
 ~Texas           75147.     1900 E. Hwy 175
                             Kaufman, TX. 75142


 P!me: M78                   Dear Mr. Blanton:
  Fax: 00l-88742B8                   This letter is in response to the letters that you have flooded my office with. Under
                             Tex:as Govemrrient Code 552.028(a)(l), my office is not required to comply with an open
                             record request from a person confmed in a correctional facility. However, I am forwarding a
                             copy of the arrest report to you. Texas Government Code 552.029 that you referred to has to
                             deal with your information being released as a.n inmate, not your right to information as an
                             inmate.

                             In response to your allegation of corruption in this department and the allegation that Officer ·
                             Jennings took drugs from the trunk of his patrol car and placed in your possession. I find no
                             evidenceofthis fact. The evidence we have in custody that you have been charged with can
                             plairu_y be seen on video being thrown from the vehicle you were driving as it travels down the
                             road.· ·                                                           '

                             I can assure you, that this office will not "negotiate" the charges against you. This is not the
                             functiol) of the Police Department. The Distri~t Attorney's office may offer Plea Bargains but
                             you wili have to contact that office in reference to that matter ..

                             As to your request for Motion of Discovery, that also is a matter that is handled through the
                             DA' s office.                                                                         ·

                             As to the allegation of Racial Pr()filing, this department along with every department in the ·.
                                                                                               yoo
                             State has a policy that pertft!;rt;-&;'&icfai Profiling. I can assure that an investigation will be
                             done in accordance with that policy.

                            ·Mr. Blanton, I appreciate your determination in your present legal situation however most of·
                            your efforts are being forwarded in the wrong direction. I recommend sending any further
                            correspondence to the District Attorney's Office
Chief of Police
Mabank Police Department ·
139). According to the applicant, all.patrol cars were required to be equipped with such

equipment and therefore, the officer's testimony to the contrary was a lie. But the

applicant provides no authority for the claim that all patrol cars are required to be

equipped with cameras, nor has he provided any evidence that Officer Swearingen's
         . .          • - x·(-] :.r-r       vt ~, ~ ·~ .                 ..          . .
patrol car had a dash c;mera. Thus, the applicant has not sustained his burden of .

pleading true facts that would entitle him to relief. 6 See Ex parte Maldonado, 688
S.W.2d at 116.

         The applicant also contends thai Officer Swearingen committed perjury because it

conflicts with Officer Jennings' testimony concerning where on the/ street the evidence

was found. The applicant does not provide record cites for his claim, but in any case, the

State notes that both officers testified that the evidence was found on top of the roadway

with most of the contents having been spilled out (RR 4 at 34, 140). Those are not

inconsistent statements. Therefore; the aoolicant's
                              .         ..._...     complaint
                                                    '  ..  .  is.meritless.                      .




         Finally, the applicant asserts that                   Offic~r   Swearingen committed perjury by

testifying that Officer Jennings never went to the trunk ofhis (Jennings') patrol car when

in fact Jennings testified that he placed the evidence in his trunk (RR 4 at 33-34, 146).

However, the record reflects that Officer Swearingen also testified that he did not observe


6
  According to counsel, OfficeJ_ ?.':Yearing2005 WL 615726,->~  tif~ MABANK POLICC DCPARTMCNT
        TX
        -·· ...,   '
                       .




CHIEF OF POLICE                                                                                                   .
                                                                                                                  '
 ALEX SMITH
                            October 21, 2004

                                                                                                      !
 P.O. Box293               Mr. Donald Gene Blanton                                                    l
  129 E. Mlt8l SIJ9el      Inmate Kaufman County Jail
                                                                                                     -'·1
 Mm,Ta 75147               1900 E. Hwy 175
                           Kaufman,]){. 75142                                                          l
                                                                                                       ·I
                                                                                                                                     ,
                            ..
                            ./'




                         IN THE 86TH JUDICIAL DISTRICT COURT
                              KAUFMAN COUNTY, TEXAS

 EX PARTE                                     *
                                              *
 DONALD GENE BLANTON,
                                              *
 APPLICANT                                    *

                                      ATTORNEY'S AFFIDAVIT

 STATE OF TEXAS                   (
                                  (
 COUNTY OF KAUFMAN                (

  BEFORE ME, the undersigned authority, personally appeared DEBORAH A BEESLEY,
 Attorney at Law, who, by me duly sworn on her oath deposed and said as follows:

   "My name is DEBORAH A BEESLEY. I am an attorney licensed to practice law in the
State ofTexas. My, State Bar Card number is 02042300. I was the attorney appointed by
the honorable Judge of the 86th Judicial District Court, Kaufman County, Texas, to
represent, DONALD GENE BLANTON, Applicant in Cause No. 23,078-86 and Cause No.
23,592-86 in the 86th JUDICIAL DISTRICT COURT OF KAUFMAN COUNTY, TEXAS,
which resulted in Applicant being sentenced to twenty years in prison in Cause No.
23,078-86 and to life in prison in Cause No. 23,592-86 by a jury.

     "As to the claim that Applicant received ineffective assistance from his trial counsel,
  I would show the Court that I was not Applicant's trial counsel. I had been appointed to
 represent DONALD GENE BLANTON on August 2, 2004. I met with Applicant on August
 4, 2004 at the Kaufman County Law Enforcement Center in Kaufman, Texas. At that time,
 Applicant had been charged with two felony offenses, Possession of a Controlled
 Substance .Penalty Group One, Less Than One Gram and Tampering With Physical
 Evidence. Applicant advised me that he was on parole and would have a blue warrant
 issued for him soon if one had hot already been issued for him. Applicant also advised me
that the police should have a video of his traffic stop and that the tape would show the
police planting drugs on him during the stop. I immediately contacted the District Attorney's
Office for Kaufman County and discovered that their office had not received the police
report on Applicant's cases yet. I met with Applicant again at the jail on August 12, 2004
to inform him that the District Attorney's Office did not have a copy of his police report or
his videotape yet but that I would continue to investigate his case by contacting the
Mabank Police Department myself. On September 3, 2004, I was able to talk with Chief



ATTORNEY'S AFFIDAVIT- PAGE 1


                                                                                    187

                                          3 ·n
                                         ~'
                                              \.:)

                                              :_
 than the minim~m§Jiq.weq py_the eQhanc:ementparagraphs in his indictment. And his four
 prior felony convictions with four separate trips to prison would cause most prosecutors
 to not offer the minl"mum:--Appikanffold !Tie- that he wanted' now to argue that the plastic
 6~fggTerhad nofbet:m-lhrown out of his driver's side window. He said that he wanted to
 argue that the baggies had come out of the back of his truck bed. He said that he would
 often times drive around town and pick up__rf?.~Y~I_g_QL~§_and that he may have picked up
 som~,b..aggie.s__w.Ltho~t. knowing what was contained in them. I told Applicant that I would
·o9Qraa-to arguetnanor                             to-a.Tlir,
                              him·w he-tooid1fs-case        trfal but that a jury would not tind
 that argument credible in any way since it clearly shows on the video that the baggies are
 being thrown out of the driver's window. The tape does not show anything flying up and
 out of the bed of the truck.

     "On March 3, 2005, I learned that Applicant's case had been assigned to a new . /
prosecutor.J3i Hunt.. I discussed Applicant's case with her and she gave me a new plea             1/
ow.·-·MS.""!RunCoffered Applicant a plea recommendation of credit for time served.
Applicant had been in jail foralmO"sl eight mon'ths and that offer Would vioiate· M·r·. Walton's ..
standlng-ciffice--poiicy.. I lmmediatel;i'drove ·to- the- jailarid--·relayed-tfi"Er newOfferTcdne·
AppiTcaiifTadvised the Applicant that he had received an offer of credit for time served,
which meant that he would not have to serve any additional jail time on the case. I told him
that he was basically getting what he originally wanted. The Applicant said that he needed
time to think about the offer. I told him that I did not know how long Ms. Hunt would keep
that offer open, especially since it violated her boss' orders. I also told him that people
were either quittingor being fired-frorri tfiafoffice-on practically a daily basis and that
anc)ther prosecutor would not offer anything close to that credit for time served offer.
Appficant still wanted time to think about the offer. On the following day, March 4th, I saw
Ms. Hunt in the District Attorney's Office and she-asked me if Applicant had accepted her
generous offer. I explained to her that he wanted some time to think about it. Ms. Hunt
informed me that Applicant had until 5 p.m. that very day to let me know that he accepted
the offer or she would withdraw it. I drove immediately out to the jail and spoke with
Applicant. I told him that I needed to know whether he was going to accept the offer from
Ms. Hunt and that I had to let Ms. Hunt know he had accepted it by 5 p.m. that day or she
would withdraw the offer. Applicant rejected the offer.

    "After rejecting Ms. Hunt's plea offer, the Applicant began corresponding directly with
Ms. Hunt by writing her numerous letters. After being informed by Ms .. Hunt that Applicant
was writing her directly, L~dvised Applicantto stop writing letters to Ms. Hunt or anyone
else in the District Attorneis Office. Applicant completely ignored my advice. He
continued writing her several more letters. In one of those letters, Applicant told Ms. Hunt
that she did not have a case against him and that she should review the evidence against
him. Ms. Hunt read that letter to me and I again went to the jail to advise Applicant to stop
writing those letters to the District Attorney because she could use those letters as



ATTORNEY'S AFFIDAVIT· PAGE 4

                                    31~
                                           -~----'
                                            HWe&         ~-·iii:iiiiiiiiiii----·......-;;;;,;;-;;;;;;;~~
                                                 c"' ...~·=    •;•           A*HP•s          ±-.
                                                                                            s 'U       -.
                                                                                                    ··-·~
                                                                                                   ...
                                                                                                                z:\t



                                    Cause No.

Tht:   St~tc   of Texas                             §         In the District :\ttornl.!y Office; 86th District Court
                                                     §
\"S                                                  §        In :md For
                                                     §
. ~& 6. __E.ItJMfDA                                  §    ·Kaufman County. Texas

        Offense:    Poss      cs      Pt=, r L t~

        Range ofpunishm~nt:

       -Plea recommendation:




                 Npf!: IDI pig reeg•mnd•ltoD 1'¥1)1 be wltl!dnwe pt 'If time. rcr '"' re!JGI, pdl tb
                .Qftfemtagr 18mt ass&•MUtY ro UK s::.-;;rh ib Cqrt tm ;mpt!d "" utrrpclant)        *· ,,, •
                !udgmiRllllfali.                                                               ~            ttovJ-
       This ph:a n.:commcndation     W3S   prepared on        otlo3
                                                                r   J
                                                                     las               by   ~Ahff~~lft.
                                           Privifieeed .and Confidential
                                      DEBORAH A. BEESLEY
                                                          AITORNEY AT LAW
                                                         METRO (972) 564-9571
MAILING ADDRESS                                                    FAX (972) 552-9571                   PHYSICAL LOCATION
P.O.Box·l589                                                                                            I08 S. Bois 0' Arc
Forney, Texas 75126                                                                                     Forney, Texas 751 2~
                                                September 24, 2004


 Inmate Donald Blanton
 Kaufinan County Jail
 P.O. Box 849
 Kaufinan, Texas 75142


    RE: Kaufinan County charges


 Dear Mr. Blanton:

 I received your copy of the police report. I will contact the District Attorney's Office once again
 to see if they have received the report from the police department yet.
           ··'
 The Kaufinan County DA does not allow the police agencies in the area to file a drug case until
 they have received the lab report on the drugs in that particular case. Therefore, if the DA has not
 received your report yet, it means that the police department has not filed it because they have not
 received your lab report back from the crime lab.

 In the meantime, I have discussed your case with the Mabank Police Chief He has agreed to
 allow me to view the videotape when I can find the opportunity to meet with him at his office. He
 is not requiring that I wait until the tape is sent to the DA office for me to look at it. However, I
 will have to wait until the tape is sent to the DA office before I can receive a copy of it.
                                                                                                            )

Orice the case has been filed with the District Attorney's, J can assure you that I will take
whatever steps are appropriate in defending your case, including filing a Motion for Discovery
and Motion to Supnress Evidence, if necessary.

                                                                                    Sincerely yours,

                                                                                    \ClJ,'9'oh A.      &,.)oA.~
                                                                                    DEBORAH A. BEESLEY
                                                                                       Attorney At Law
                                        . .;:       ~,
                                                    .....
                                                '        .... :"
                           IN THE 86th JUDICIAL DISTRICT COURT
                                KAUFMAN COUNTY, TEXAS

EX PARTE                                              §
                                                      §
DONALD GENE BLANTON,                                  §
                                                      §
APPLICANT·                                            §


                 THE STATE'S.AMENDED ANSWER TO THE·
          APPLICANT'S APPLICATION FOR WRIT OF HABEAS CORPUS

         COMES NOW RESPONDENT, the State of Texas, by the undersigned Assistant

Criminal District Attorney for Kaufman County, .and files this, the State's amended

answer to the applicant's application for writ of habeas corpus under article 11.07 of the

Texas Code of Criminal Procedure, denying the applicant's allegations, and would

further show the Court the following:


                                    I. PROCEDURAL SUMMARY

         The applicant, Donald Blanton, was charged with•tampering·withphysical

evidence 1 (CR at 3-8). 2 The State sought to enhance the charge with prior convictions,

and over his plea of not guilty, a jury determined that the applicant committed the offense

and assessed punishment at life imprisonment (CR at 24, 32).

         Not content with thejury's verdict, the applicant appealed, and on July 21, 2006,

the Fifth Court of Appeals affirmed the conviction. See Blanton v. State, No. 05-05-
1
 In a related case arising from the same criminal episode, the applicant was. indicted for possession of cocaine in an
amount of less than one gram, enhanced with prior felony convictions. Both cases were tried together.
2
  References to the clerk's record will be denoted as "CR" and page number, references to the reponer's record will
be denoted as "RR" and volume and page number, references to the supplemental reporter's record will be denoted
as "RS" and page number, references to the State's trial exhibits will be denoted as STand exhibit number, and
references to the Defense's trial exhibits will be denoted as DT and exhibit number. ·----------..
the outcome of the proceedings would have been different. 3 Thus, the applicant has not

shown that counsel was ineffective for failing to investigate the ripped-bag allegation.

See Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999) (holding that

appellant bears the burden to affirmatively prove prejudice by showing through evidence

that the errors, if any, affected the outcome of the proceeding).

         Moreover, the record does not support the applicant's allegation that counsel f~iled

to interview the lab technician before trial. Indeed, according to her affidavit, counsel

conducted a pre-trial telephone interview with the lab technician in which she learned of

the testing procedures and his results. Se·e State's Exhibit A. Then at trial, counsel

thoroughly cross:-examined the lab technician, questioning his method of testing the

substances and whether his results were verified (RR 3 at 119-127). The record does not

reflect that counsel was surprised by the technician's testimony, nor that she was ill-

prepared to attack his results. See State's Exhibit A. Thus, the record does not
    .               ..                                        .               .
affirmatively show that counsel was ineffective in this regard. See Strickland, 466 U.S. at

687; Thompson, 9 S.W.3d at 813.

         Nor has the applicant shown that counsel's failure to secure a defense expert was

ineffective assistance of co-qnsel. The record reflects that counsel succeeded in having

the cocaine retested by an independent lab (CR at 119-120; RR 4· at 117-118). Then,

during the technician's testimony, counsel questioned why a different lab would


3
  The applicant points to State's Exhibit 1 to support his allegation that the bags were not ripped. See Applicant's
Appendix F. However, States' Exhibit 1 was only one of,the bags collected. Indeed, State's Exhibit 4 consisted of
two bags that were clearly ripped, which according to the Officer, were collected despite their contents having .been
spilt on the roadway due to the applicant's tampering of the bags and tossing them from the window (RR 4 at 42-43;
                                                                                                                        /
sx 4).
                                                                                  ..j£,   ill



                                                          6
                      -------------.-..: ---·
__..,.~~
           --·-·

                                                                                                                106
                                                      {BLANTON EXHIBIT-
                      1 · particularly worked personally yourself?

                      2            A.           Yes, I .did.

                                                      M,R •.   CAMERON:     May I approach the witness,



                       5                             ·'rfiE COURT:        You may.

                       6           Q.           MR·. ·CAM:ERON:     Let   me show you, Mr ..         Ma~ey,   some

                       7    envelo~es            that have been marked for identificatibn as

                      8     State's Exhibit 1, 2,                  ~,   and.4;    as~   if you can look at
                                                                                             .. -..
                                                                                                 ~




                       9    those       en~elopes         and if you're able to identify them.

                     10            A.   ~Numhe.r. 4:,.. ·:-r :c:aJ}not.       But Number    ·~\ 2 ~     and   -~;;   I

                     11    :¢an.

                     12            Q.           So Items 1, 2, and 3, how are you able to

                     13     identify those?

                     14            A.           They each have our unique laporatory case

                     15     number on them as well as my initials.

                     16                     Were Items 1, 2, anct·3 submitted to the DPS

                     17     crime laboratory in Garland .in a sealed condition?

                     18            A.       Yes, they were.

                     19            Q.       And when you receive an item like that, are

                    20     notes made in                           ords as to whether or not the

                    21     item was in a sealed                    ondition      wh~n   it was submitted?

                    22            .A•       Yes, there

                   . 23            Q.       And do you·                       in your. records how it

                    24     was received or who                      was received £rom?

                    25                      Yes, we do.